Per Curiam.

The inquisition ought to be set aside. The writ was executed on Sunday, within the meaning of the statute. There was no necessity for taking the inquisition on Sunday, as the cause might have been adjourned over until Monday. It is not like the case of a trial at a circuit, where a verdict is sometimes taken on- Sunday morning, because the jury must, otherwise, be kept together during Sunday.(a)
On the second ground, also, the inquisition ought to be set aside. Though the plaintiff’s attorney may have acted with good intentions, and from no improper motive, yet if there is any legal or valid objection to a juror, it ought to be openly and publicly stated, and the sheriff may then .set aside the juror against whom the objection is made, and summon another; or if he should refuse to do so, it would be ground for an application to set aside the inquisition. There must be no interference with the jury or the sheriff.
Motion granted.

 Vide Hoghtaling v. Osborn, ante. p. 119.